Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
Status of Claims
2.    Applicant’s amendment dated January 14th, 2022 responding to the Office Action 11/17/2021 provided in the rejection of claims 1-20.
3.    Claims 1, 11, 16 and 18 are amended.  Claims 10 and 19-20 are canceled.  Claims 21-23 are newly added.
4.    Claims 1-9, 11-18 and 21-23 are pending in the application, of which claims 1, 11 and 16 are in independent form and which have been fully considered by the examiner.
5.	Claims 1-9, 16-18 and 21-23 are objected.


Response to Amendments
6.    (A) Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Kadiyala et al. (US Pub. No. 2012/0185820 A1) and Lee et al. (US Pub. No.2010/0324878 A1)

Examiner Notes
7.    Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
8.	Claim 9 objected to because of the following informalities:  
Claim 9 recites the limitation “the useful information”.  This limitation should be changed to – the identified useful information --.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadiyala et al. (US Pub. No. 2012/0185820 – herein after Kadiyala).

Regarding claim 11.
An integrated circuit (integrated circuit (IC) or an application-specific integrated circuit (ASIC) – See paragraph [0001]), comprising: 
circuitry having a given hardware design (ASIC having chip design – See paragraphs [0010-0012]); and 
a profiling block that is coupled to the circuitry and that is used to gather data on the circuitry that enables a plurality of potential hardware optimizations to be identified (builds a model of the target processor pipeline and the annotated semantic trees for the instructions, and generates the code needed for target processor code generation, call stack layout, register allocation, instruction scheduling, branch prediction, instruction and data prefetches, and various other optimizations that are possible on the target processor – See paragraphs [0007-0012]), thereby enabling the given hardware design to be updated (new optimized architecture – See Fig. 3) with a hardware optimization (architecture optimizer 46 – See Fig. 3) selected from among the plurality of potential hardware optimizations identified based on the data gathered by the profiling block (The processor architecture optimization includes changing one or more of: a register file port, port width, and number of ports to data memory. The processor architecture optimization includes changing one or more of: data memory size, data cache pre-fetch policy, data cache policy Instruction memory size, instruction cache pre-fetch policy and instruction cache policy. The processor architecture optimization includes adding a co-processor – See paragraphs [0007-0012]).

Regarding claim 12, the integrated circuit of claim 11, 
Kadiyala discloses 
wherein the updated hardware design uses fewer logic resources than the given hardware design (optimize the number of cores needed and automatically splits the instruction stream to use the cores effectively. The processor architecture optimization includes changing an instruction set. The system's changing an instruction set includes reducing the number of instructions required and encoding the instructions to improve instruction decode speed and instruction memory size requirements – See paragraph [0009]).  

9.	Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadiyala as applied to claim 11 above, and further in view of Lee et al. (US Pub. No. 2010/0324878 A1 – herein after Lee).

Regarding claim 13, the integrated circuit of claim 11, 
Lee discloses 
wherein the updated hardware design is faster than the given hardware design (minimizing the amount of parasitic resistance and parasitic capacitance can optimize the performance of the electronic circuit by reducing power consumption or increasing the operating speed of the electronic circuit – See paragraph [0009]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lee’s teaching into Kadiyala’s invention because incorporating Lee’s teaching would enhance Kaiyala to enable to increase operating speed of the electronic circuit as suggested by Lee (paragraph [0009]).

Regarding claim 14, the integrated circuit of claim 11, 
Lee discloses 
wherein the given hardware design is verified by feeding a representative set of input values to the circuitry (Verification may include, for example, design rule checking to verify compliance with rules established for various electronic circuit parameters – See paragraph [0005]. The hardware system for implementing hotspot detection, repair, and optimization of an electronic circuit during various stages of the design of an electronic circuit design further allows the input of custom correction candidates from external sources, such as the electronic circuit designer – See paragraph [0056]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lee’s teaching into Kadiyala’s invention because incorporating Lee’s teaching would enhance Kaiyala to enable to verify and optimize the electronic circuit including various electronic circuit parameters as suggested by Lee (paragraph [0005]).

Regarding claim 15, the integrated circuit of claim 11, further comprising: 
Lee discloses
an in-hardware verification and profile-guided hardware optimization circuit that is configured to optimize the given hardware design to generate the updated hardware design (automatically generating a target profiler using a profiler generator; iteratively generating a new processor architecture by changing one or more parameters of the processor architecture until all user constraints or requirements are met – See paragraph [0007]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lee’s teaching into Kadiyala’s invention because incorporating Lee’s teaching would enhance Kaiyala to enable to optimize of electronic circuit design effectively and efficiently for all stages of the electronic circuit designs as suggested by Lee (paragraph [0023]).

			Allowable subject matter
10.	The prior art made of record when viewed individually or in combination does not disclose or render obvious the features of claimed limitations in claim 1, specific limitations of:
...enabling a user to approve a suggested hardware optimization selected from the identified opportunities for hardware optimization; and 
updating the source code based on the identified opportunities for hardware optimization to generate a smaller hardware design for the integrated circuit.
Thus, claim 1 and its dependent claims are objected.

11.	The prior art made of record when viewed individually or in combination does not disclose or render obvious the features of claimed limitations in claim 16, specific limitations of:
... enable a user to approve a suggested hardware optimization selected from the additional opportunities for hardware optimization; and 
annotate the software code based on the-profiling data, wherein the annotated software code implements a faster and smaller design for the integrated circuit.  
Thus, claim 16 and its dependent claims are objected.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadiyala et al. (US Pub. No. 2012/0185809 A1) discloses
An integrated circuit (integrated circuit (IC) or an application-specific integrated circuit (ASIC) – See paragraph [0001]), comprising: 
circuitry having a given hardware design (ASIC having chip design – See paragraphs [0010-0012]); and 
a profiling block that is coupled to the circuitry and that is used to gather data on the circuitry that enables a plurality of potential hardware optimizations to be identified (builds a model of the target processor pipeline and the annotated semantic trees for the instructions, and generates the code needed for target processor code generation, call stack layout, register allocation, instruction scheduling, branch prediction, instruction and data prefetches, and various other optimizations that are possible on the target processor. A simulator can perform cycle accurate simulation of the firmware. The system can perform dynamic profiling of the firmware. The method includes optimizing the chip specification further based on profiled firmware or based on the assembly code. The system can automatically generate register transfer level (RTL) code for the designed chip specification  – See paragraphs [0007-0012]), thereby enabling the given hardware design to be updated (new optimized architecture – See Fig. 3) with a hardware optimization (architecture optimizer 46 – See Fig. 3) selected from among the plurality of potential hardware optimizations identified based on the data gathered by the profiling block (The processor architecture optimization includes changing one or more of: a register file port, port width, and number of ports to data memory. The processor architecture optimization includes changing one or more of: data memory size, data cache pre-fetch policy, data cache policy Instruction memory size, instruction cache pre-fetch policy and instruction cache policy. The processor architecture optimization includes adding a co-processor – See paragraphs [0007-0012]).
Kato et al. (US Pub. No. 2009/0249262 A1) discloses a behavioral synthesis device include a profile unit that implements an electronic circuit at a reconfigurable hardware based on a first register transfer level description generated by a behavioral synthesis unit, actuates the implemented electronic circuit, and causes the electric circuit to output profile information from the actuated electronic circuit – See Abstract and specification for more details.
Killian et al. (US Patent No. 6477683 B1) discloses inputs to the system modified to iteratively optimize the processor implementation. By providing a constrained domain of extensions and optimizations, the process can be automated to a high degree, thereby facilitating fast and reliable development – See Abstract and specification for more details.
Denisenko (US Patent No. 10,558,437 B1) discloses designing a system on a target device includes performing a high-level compilation of a computer program language description of the system to generate a hardware description language (HDL) of the system. The high-level compilation performs optimizations in response to profile data obtained from an earlier compilation of the system – See Abstract and specification for more details.
Killian et al. (US Pub. No. 2006/0259878 A1) discloses an automated processor design tool uses a description of customized processor instruction set extensions in a standardized language to develop a configurable definition of a target instruction set, a Hardware Description Language description of circuitry necessary to implement the instruction set, and development tools such as a compiler, assembler, debugger and simulator which can be used to develop applications for the processor and to verify it – See Abstract and specification for more details.
Dhar et al. (US Pub. No. 2018/0101624 A1) discloses configuration data for an integrated circuit may be generated using logic design equipment to implement an circuit design on the integrated circuit – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192